1

3°

*

-o oon oonns

_ exh: ack
Le)

13°
14

15"
16"

17°
18°

19
20°

21
22"
23"
24"
25"
26"
Zt
28°
29"
30
31
32
33
34
35
36
37"
38

39
40

41
42
43
44
45
46

Case 8:19-bk-06147-RCT Doc19-1 Filed 08/26/19 Page 1of7

 

 

 

za

charles &

Exclusive Right of Sale Listing Agreement om

g puTeNbERG 3

This Exclusive Right of Sale Listing Agreement ("Agreement") is between aly Matas
-RIGHARD-DAUVAE, CH. 7 TRUSTEE FOR RONALD STEELE 19-06147, Nie le Camevon ("Seller")
and Charles Rutenberg Realty, Inc ("Broker").

1. Authority to Sell Property: Seller gives Broker the EXCLUSIVE RIGHT TO SELL the real and personal

property (collectively "Property") described below, at the price and terms described below, beginning
AUGUST 14, 2019 and terminating at 11:59 p.m. on AUGUST 14, 2020 ("Termination Date"). Upon

full execution of a contract for sale and purchase of the Property, all rights and obligations of this Agreement will

automatically extend through the date of the actual closing of the sales contract. Seller and Broker acknowledge

that this Agreement does not guarantee a sale. This Property will be offered to any person without regard to race,

color, religion, sex, handicap, familial status, national origin, or any other factor protected by federal, state, or local
law. Seller certifies and represents that she/he/it is legally entitled to convey the Property and all improvements.

 

 

 

 

 

 

 

 

 

      

          

2. Description of Property:
[]See Attachment
(b) Personal Property, including appliances:
[_] See Attachment
(c) Occupancy:
Property (_Jis Klis not currently occupied by a tenant. If occupied, the lease term expires
3. Price and Terms: The property is offered for sale on the following terms or on other terms acceptable to Seller:
(a) Price: $435,000
(b) Financing Terms: X]Cash ] Conventional K] VA KK]FHA [] Other (specify)
_] Seller Financing: Seller will hold a purchase money mortgage in the amount of $
with the following terms:
(_]Assumption of Existing Mortgage: Buyer may assume existing mortgage for $ plus
an assumption fee of $ . The mortgage is for a term of years beginning in
, at an interest rate of % [_]fixed (_] variable (describe) .

Lender approval of assumption [_Jis required [Jis not required [Junknown. Notice to Seller: (1) You may
remain liable for an assumed mortgage for a number of years after the Property is sold. Check with your
lender to determine the extent of your liability. SeHerwil-ensurethatall morigage-payments-andrequired—
(2) Extensive regulations affect Seller financed transactions. It is beyond the scope of a real estate licensee's
authority to determine whether the terms of your Seller financing agreement comply with all applicable laws or
whether you must be registered and/or licensed as a loan originator before offering Seller financing. You are
advised to consult with a legal or mortgage professional to make this determination.

(c) Seller Expenses: Seller will pay mortgage discount or other closing costs not to exceed © % of the
purchase price and any other expenses Seller agrees to pay in connection with a transaction.

4. Broker Obligations: Broker agrees to make diligent and continued efforts to sell the Property until a sales
contract is pending on the Property.

5. Multiple Listing Service: Placing the Property in a multiple listing service (the "MLS") is beneficial to Seller
because the Property will be exposed to a large number of potential buyers. As a MLS participant, Broker is
obligated to timely deliver this listing to the MLS. This listing will be promptly published in the MLS unless Seller
directs Broker otherwise in writing. Seller authorizes Broker to report to the MLS this listing information and price,
terms, and financing information on any resulting sale for use by authorized Board / Association members and
MLS participants and subscribers unless Seller directs Broker otherwise in writing.

Seller ( V( ) and Broker/Sales Associate ( ( ) acknowledge receipt of a copy of this page, which is Page 1 of 4.

ERS-17tb Rev 6/17 ©2017 Florida Realtors®
Seriai#: 080085-200150-7573701 formsimplicits
aia yiLit I ‘— | J
Case 8:19-bk-06147-RCT Doc19-1 Filed 08/26/19 Page 2of7

47. 6. Broker Authority: Seller authorizes Broker to:

 

 

 

48 (a) Advertise the Property as Broker deems advisable including advertising the Property on the Internet unless
49 limited in (6)(a)(i) or (6)(a)(ii) below.

50 (Seller opt-out) (Check one if applicable)

61" (i) (] Display the Property on the Internet except the street address.

§2" (ii) (.) Seller does not authorize Broker to display the Property on the Internet.

53 Seller understands and acknowledges that if Seller selects option (ii), consumers who search for listings
54 on the Internet will not see information about the Property in response to their search.

55° / Initials of Seller

56 (b) Place appropriate transaction signs on the Property, including "For Sale" signs and "Sold" signs (once Seller
57 signs a sales contract) and use Seller's name in connection with marketing or advertising the Property.

58 (c) Obtain information relating to the present mortgage(s) on the Property.

59 (d) Provide objective comparative market analysis information to potential buyers.

60" (e) (Check if applicable) [X]Use a lock box system to show and access the Property. A lock box does not

61 ensure the Property's security. Seller is advised to secure or remove valuables. Seller agrees that the lock
62 box is for Seller's benefit and releases Broker, persons working through Broker, and Broker's local Realtor
63 Board / Association from all liability and responsibility in connection with any damage or loss that occurs.

64" [_] Withhold verbal offers. [[] Withhold all offers once Seller accepts a sales contract for the Property.

65 (f) Act as a transaction broker.

66 (g) Virtual Office Websites: Some real estate brokerages offer real estate brokerage services online. These
67 websites are referred to as Virtual Office Websites ("VOWs"). An automated estimate of market value or

68 reviews and comments about a property may be displayed in conjunction with a property on some VOWs.

69 Anyone who registers on a VOW may gain access to such automated valuations or comments and reviews
70 about any property displayed on a VOW. Unless limited below, a VOW may display automated valuations or
71 comments and reviews about this Property.

72" (X] Seller does not authorize an automated estimate of the market value of the listing (or a hyperlink to such
73 estimate) to be displayed in immediate conjunction with the listing of this Property.

74° (X] Seller does not authorize third parties to write comments or reviews about the listing of the Property (or
75 display a hyperlink to such comments or reviews) in immediate conjunction with the listing of this Property.
76 7. Seller Obligations: In consideration of Broker's obligations, Seller agrees to:

77 (a) Cooperate with Broker in carrying out the purpose of this Agreement, including referring immediately to

78 Broker all inquiries regarding the Property's transfer, whether by purchase or any other means of transfer.
79 (b) Provide Broker with keys to the Property and make the Property available for Broker to show during

80 reasonable times.

81 (c) Inform Broker before leasing, mortgaging, or otherwise encumbering the Property.

82 C AGS PARLE roOKe AG-AOtG-E OK erate SS-FOFH1855e5;,-dameages,--Gosts-ahd-expenses-orany atu Fag

83 including attorney's fees, and from liability to any person, that Broker incurs because-o Séifer's

84 negligence, representations, misrepresentations, actions, or inactions; e use of a lock box; (3) the

85 existence of undisclosed material facts aboutthe-Pfoperty; or (4) a court or arbitration decision that a broker
86 who was not compensated-irconnection with a transaction is entitled to compensation from Broker. This

87 MSO vivo Broker's porformance-andthe nsferoftitle

88 (e) Perform any act reasonably necessary to comply with FIRPTA (Section 1445 of the Internal Revenue Code).
89 (f) Make all legally required disclosures, including all facts that materially affect the Property's value and are not
90 readily observable or known by the buyer. Seller certifies and represents that Seller knows of no such

91 material facts (local government building code violations, unobservable defects, etc.) other than the following:
92"

93 Seller will immediately inform Broker of any material facts that arise after signing this Agreement.

94 (g) Consult appropriate professionals for related legal, tax, property condition, environmental, foreign

95 reporting requirements, and other specialized advice.

96 8. Compensation: Seller will compensate Broker as specified below for procuring a buyer who is ready, willing,
97 and able to purchase the Property or any interest in the Property on the terms of this Agreement or on any other
98 terms acceptable to Seller. Seller will pay Broker as follows (plus applicable sales tax):

99° (a) 6 % of the total purchase price plus $0.00 OR $0.00 ,no
100 later than the date of closing specified in the sales contract. However, closing is not a prerequisite for Broker's
101 fee being earned.
102° (b) ($ or %) of the consideration paid for an option, at the time an option is created. If the option
103 is exercised, Seller will pay Broker the Paragraph 8(a) fee, less the amount Broker received under this
104 subparagraph.

Seller ( y( ) and Broker/Sales Associate ( )( ) acknowledge receipt of a copy of this page, which is Page 2 of 4.

ERS-17tb Rev 6/17 ©2017 Florida Realtors®
Seriai#: 080085-200150-7573701 | ‘ ‘ hoary
formsimplicity
105*
106
107
108
109
110
111
112°
113
114
115
116
We
118
119

120
121
122
123°
124"
125”
126°

127
128
129
130
131

132
133
134°
135
136
137
138

139
140
141
142
143
144°
145
146
147
148
149

150
151
152
153
154
155
156

Case 8:19-bk-06147-RCT Doc19-1 Filed 08/26/19 Page 3 of 7

(c) ($ or %) of gross lease value as a leasing fee, on the date Seller enters into a lease or
agreement to lease, whichever is earlier. This fee is not due if the Property is or becomes the subject of a
contract granting an exclusive right to lease the Property.

(d) Broker's fee is due in the following circumstances: (1) If any interest in the Property is transferred, -whetherby
sale, lease-exchange-governmen i b n 9

 
 
  
   

   

awd the buyer is secured by Seller, Broker, or any other person. (2) If Seller refuses or fails to sign an offer at the

10.

11.

12.

13.

price and terms stated in this Agreement, defaults on an executed sales contract, or agrees with a buyer to
cancel an executed sales contract. (3) If, within 3° days after Termination Date ("Protection Period"),
Seller transfers or contracts to transfer the Property or any interest in the Property to any prospects with whom
Seller, Broker, or any real estate licensee communicated regarding the Property before Termination Date.
However, no fee will be due Broker if the Property is relisted after Termination Date and sold through another
broker.

(e) Retained Deposits: As consideration for Broker's services, Broker is entitled to receive 50 % (50% if
left blank) of all deposits that Seller retains as liquidated damages for a buyer's default in a transaction, not to
exceed the Paragraph 8(a) fee.

Cooperation with and Compensation to Other Brokers: Notice to Seller: The buyer's broker, even if
compensated by Seller or Broker, may represent the interests of the buyer. Broker's office policy is to cooperate
with all other brokers except when not in Seller's best interest and to offer compensation in the amount of

2.5%-8250 % of the purchase price or $0.00 to a single agent for the buyer; [¥] 25%-$250 % of the
purchase price or $0.00 to a transaction broker for the buyer; and [_] 0 % of the purchase
price or $0.00 to a broker who has no brokerage relationship with the buyer.

[_] None of the above. (If this is checked, the Property cannot be placed in the MLS.)

Brokerage Relationship: Broker will act as a transaction broker. Broker will deal honestly and fairly; will account
for all funds; will use skill, care, and diligence in the transaction; will disclose all known facts that materially affect
the value of the residential property which are not readily observable to the buyer; will present all offers and
counteroffers in a timely manner unless directed otherwise in writing; and will have limited confidentiality with
Seller unless waived in writing.

Conditional Termination: At Seller's request, Broker may agree to conditionally terminate this Agreement. If
Broker agrees to conditional termination, Seller must sign a withdrawal agreement, reimburse Broker for all direct
expenses incurred in marketing the Property, and pay a cancellation fee of $9.00 plus
applicable sales tax. Broker may void the conditional termination, and Seller will pay the fee stated in Paragraph
8(a) less the cancellation fee if Seller transfers or contracts to transfer the Property or any interest in the Property
during the time period from the date of conditional termination to Termination Date and Protection Period, if
applicable.

Dispute Resolution: This Agreement will be construed under Florida law. All controversies, claims, and other
matters in question between the parties arising out of or relating to this Agreement or the breach thereof will be
settled by first attempting mediation under the rules of the American Mediation Association or other mediator
agreed upon by the parties. If litigation arises out of this Agreement, the prevailing party will be entitled to recover
reasonable attorney's fees and costs, unless the parties agree that disputes will be settled by arbitration as follows:
Arbitration: By initialing in the space provided, Seller (___)(___), Sales Associate ( ), and Broker ( )
agree that disputes not resolved by mediation will be settled by neutral binding arbitration in the county in which
the Property is located in accordance with the rules of the American Arbitration Association or other arbitrator
agreed upon by the parties. Each party to any arbitration (or litigation to enforce the arbitration provision of this
Agreement or an arbitration award) will pay its own fees, costs, and expenses, including attorney's fees, and will
equally split the arbitrator's fees and administrative fees of arbitration.

Miscellaneous: This Agreement is binding on Seller's and Broker's heirs, personal representatives,
administrators, successors, and assigns. Broker may assign this Agreement to another listing office. This
Agreement is the entire agreement between Seller and Broker. No prior or present agreements or representations
will be binding on Seller or Broker unless included in this Agreement. Electronic signatures are acceptable and
will be binding. Signatures, initials, and modifications communicated by facsimile will be considered as originals.
The term "buyer" as used in this Agreement includes buyers, tenants, exchangors, optionees, and other categories
of potential or actual transferees.

Seller ( ( ) and Broker/Sales Associate ( d¢ ) acknowledge receipt of a copy of this page, which is Page 3 of 4.
ERS-17tb Rev 6/17 ©2017 Florida Realtors®

Serial#; 080085-200150-7573701 te rms i m pl ic j ty
157"

158

159

160

161

162

163

164

165

166

167

168

169

170°

171*

172°

173"

174°

175*

176"

177°

178*

179°

180°

181"

Case 8:19-bk-06147-RCT Doc19-1 Filed 08/26/19 Page 4of7

14, Additional Terms: ALL TERMS AND ANY CONTRACT TO SELL ARE SUBJECT TO COURT APPROVAL.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seller's Signature: 7 Date:
Nicole (nwfcéon, Tkel7Le

Home Telephone: Work Telephone: 727-362-9003 Facsimile:

Address:

Email Address: Fdavval@leavenlaw,com-

Seller's Signature: Date:

Home Telephone: Work Telephone: Facsimile:

Address:

Email Address:

Authorized Sales Associate or Broker: Date:

 

 

 

Address: 1545 BELCHER ROAD, CLEARWATER, FL 33764

Telephone: 813-532-5378

 

 

 

Copy returned to Seller on by [_]email [_] facsimile [] mail [] personal delivery.

 

 

Florida REALTORS® makes no representation as to the legal validity or adequacy of any provision of this form in any specific transaction. This standardized form should
not be used in complex transactions or with extensive riders or additions. This form is available for use by the entire real estate industry and is not intended to identify
the user as REALTOR®. REALTOR’ is a registered collective membership mark which may be used only by real estate licensees who are members of the NATIONAL
ASSOCIATION OF REALTORS® and who subscribe to its Code of Ethics. The copyright laws of United States (17 U.S. Code) forbid the unauthorized reproduction of

this form by any means including facsimile or computerized forms.

Seller ( )¢ ) and Broker/Sales Associate ( )( ) acknowledge receipt of a copy of this page, which is Page 4 of 4.

ERS-17tb Rev 6/17

Serlal#: 080085-200150-7573701

©2017 Florida Realtors®
formsimplicity
Case 8:19-bk-06147-RCT Doc19-1 Filed 08/26/19 Page 5 of 7

OLN Uscyia

RUTENDERG 5
Bea nth Va Peseta Tea

 

Nico fe Camevey¥ERR Seller’s Disclosure Statement

RIGHARD-BAUVAL, CH. 7 TRUSTEE FOR RONALD STEELE 19-06147
Seller(s) name(s):

 

9458 WATERFORD OAKS DR, WINTER HAVEN FL 33884-2233
Property address:

 

LEGAL REQUIREMENTS: The Statute of Frauds requires that all contracts for the sale of real property in Florida
must be in writing and signed by all parties to be enforceable. You have the right to legal counsel to review the purchase
agreement and represent you prior to, and even after, entering in to any purchase agreement.

EQUAL HOUSING OPPORTUNITY: Both Federal and Florida law require that all parties be treated fairly and without
regard to race, color, religion, national origin, ancestry, sex, marital status, sexual orientation, presence of children, or
physical or mental disability.

AGENCY: Charles Rutenberg Realty Inc., (hereinafter “Broker”) will be acting as a transaction broker as defined under
§475.278(2) Fla. Stat. As such, Broker will deal honestly and fairly with Buyer and/or Seller, will use skill, care and
diligence in the transaction, will disclose all known facts that materially affect the value of property which are not readily
observable to the buyer, and will present all offers and counteroffers in a timely manner unless directed otherwise in
writing. Please be advised that other forms of agency are also available, but require a separate writing.

E-SIGNLEGISLATION: The adoption of the Uniform Electronic Transactions Act under §668.50 Fla. Stat. (hereinafter
“UETA”) and accepted in most other states, as well as the passage of Electronic Signatures in Global and National
Commerce Act (hereinafter “ESIGN”) at the federal level in 2000, solidified the use of electronic records and electronic
signatures in commerce. Seller(s) understand that both UETA and ESIGN provide that electronic records and electronic
signatures carry the same weight and legal effect as traditional paper documents and wet-ink or handwritten signatures. A
record or signature may not be denied legal effect or enforceability solely because the record or signature is in electronic
form. §668.50(7)(a) Fla. Stat. A contract may not be denied legal effect or enforceability solely because an electronic
record was used in the formation of the contract. §668.50(7)(b) Fla. Stat. Some documents may be emailed to Seller(s)
and once signed they are legally binding.

COMMUNICATION CONSENT FORM: _ As apresent and/or possible return customer or client of Broker, I hereby
consent to receive communications from the Broker, its employees, and/or its agents.

PROPERTY INFORMATION: The square footage, homeowner's association information, acreage, legal

description, age, lot and room sizes, zoning and mortgage status on the subject property as ree by the Seller(s) are

deemed accurate, but are not warranted by Broker, its employees, and/or its agents. Selle ndennityshald

harmless and release the Broker, its employees, and/or its agents from any and all _liabili

to one or more of the following or above i is found to be incorree acking including but not limited to: building permits;

schools; the title search, deed re jOfls or association documents; transmittal of mortgage data; building specifications;
eeata.

 
 
 
 
 
 

Page 1 of 2 INITIAL(S):
SELLER’S DISCLOSURE STATEMENT
REVISED November 2016
Case 8:19-bk-06147-RCT Doc19-1 Filed 08/26/19 Page 6 of 7

MULTPLE LISTING SERVICE: All information provided in the multiple listing service (hereinafter “MLS”)
including but not limited to square footage, homeowner's association information, acreage, legal description, age lot and
room sizes, zoning and mortgage status on the subject property are deemed accurate, but are not warranted by Broker, its
employees, and/or its agents. It is recommended by Broker, its employees, and/or its agents that you contact the
Developer, Builder or Association directly prior to entering into a contract to determine any matters that are important to
you. Seller agrees to indemnify, hold harmless and release the Broker, its employees, and/or its agents from any and all
liability for loss or damage, in connection with any inaccurate information provided in the MLS. An MLS Fee may be
charged to the co-operating Broker in your transaction. This fee is to offset MLS costs and marketing. No additional fees
or costs will be accrued by the seller in regards to the MLS Fee.

MULTIPLE OFFERS: Even though you may have entered into an authorized brokerage relationship with
Broker, you understand and agree that multiple offers may be presented on the property on which you have listed for sale,
including offers through other the Broker employees, and/or its agents who have entered into similar brokerage
relationships with prospective buyer(s). A seller is under no obligation to negotiate offers in the order received and it is at
the seller(s) discretion as to which offer to accept, reject or negotiate. No offer is accepted until a purchase agreement
fully has been executed by both parties, and has been delivered to the buyer(s).

GOVERNING LAW AND CHOICE OF VENUE: _ Florida laws shall govern any dispute arising out of or in any
way relating to Buyer(s) purchase of real property or the relationship between Buyer(s) and Broker, its employees and/or
agents. The venue for any litigation or other preceding involving Broker, its employees and/or agents shall be exclusively
in the Sixth Judicial Circuit Court of Pinellas County.

ESCROWED FUNDS: As a matter of company policy, Broker does not accept funds to be placed in escrow. As
such any funds received, will be returned to the sender by First Class postage with the United States Postal Service, within
three (3) business days of receipt. Seller(s) agree to indemnify, hold harmless and release the Broker, its employees,
and/or its agents from any and all liability for loss or damage, in connection with any escrowed funds misdirected to
Broker, and for any delay or lapse in contract related to the return of same.

CLOSING AGENT INFORMATION: Name: Jeff Rybolt-Great American Title phone: 813-962-7886
27642 Cashford Circle, STE 104, Wesley Chapel, FL 33544

 

Address:

 

 

 

 

 

Seller’s signature: Date:
‘ RICHARD DAUVAL, CH. 7 TRUSTEE
Printed name:
Nice/é Camevon
Seller’s signature: Date:
Printed name:
Page 2 of 2 INITIAL(S):

SELLER'S DISCLOSURE STATEMENT
REVISED November 2016
Case 8:19-bk-06147-RCT Doc19-1 Filed 08/26/19 Page 7 of 7

AFFILIATED BUSINESS ARRANGEMENT DISCLOSURE NOTICE
To: RICHARD DAUVAL, CH. 7 TRUSTEE FOR RONALD STEELE 19-06147
Property: _9458 WATERFORD OAKS DR, WINTER HAVEN FL 33884-2233

From: Charles Rutenberg Realty, Inc. Date: 8/7/19
Charles Rutenberg Realty Associates, Inc.

This is to give you notice that Charles Rutenberg Realty, Inc. and Charles Rutenberg Realty Associates, Inc.
(Charles Rutenberg Realty) have a business relationship with Integrity Title & Guaranty Agency, LLC. The
owner of a majority of the outstanding shares of Charles Rutenberg Realty is the owner of 50% interest in
Integrity Title & Guaranty Agency, LLC. Because of this relationship, this referral may provide Charles
Rutenberg Realty a financial or other benefit.

Set forth below is the estimated charge or range of charges for the settlement services listed. You are NOT
required to use the listed provider as a condition for the purchase or sale of the subject property. THERE ARE
FREQUENTLY OTHER SETTLEMENT SERVICE PROVIDERS AVAILABLE WITH SIMILAR
SERVICES. YOU ARE FREE TO SHOP AROUND TO DETERMINE THAT YOU ARE RECEIVING THE
BEST SERVICES AND BEST RATE FOR THESE SERVICES.

 

Provider: Integrity Title & Guaranty Agency, LLC.

Settlement Services

Title Insurance Premium: As Promulgated by the Florida
Department of Financial Services

Closing/Settlement Fee: $350.00

Search Fee: 75.00

Overnight Courier Fee: 25.00 (if applicable)

Wire Fee: 25.00 (if applicable)

Note that pricing fees may change per the transaction, this is an estimate of fees.
Integrity Title & Guaranty Agency, LLC. has the right to adjust pricing according to the transaction.

ACKNOWLEDGMENT:

I/We have read this disclosure form and understand that Charles Rutenberg Realty if referring me/us to purchase
the above described settlement service(s) and may receive a financial or other benefit as the result of this
referral.

 

~ Seller

 

- Seller
